COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER

Appellate case name:       In the Commitment of Daniel Hernandez Guzman

Appellate case number:     01-19-00045-CV

Trial court case number: 18-CV-0224

Trial court:               10th District Court

       Appellant filed an affidavit of inability to pay costs in the trial court. The appellate record
does not indicate that the trial court overruled the party’s claim of indigence. See TEX. R. APP.
20.1(b)(1). Appellant’s notice of appeal also includes his affidavit of inability to afford costs. We
construe appellant’s filing as his communication that he is presumed indigent. See TEX. R. APP.
20.1(b)(2). Appellant may therefore proceed on appeal without payment of costs. See TEX. R.
APP. P. 20.1(b)(1).

        The Clerk of this Court is ORDERED to make an entry in this Court’s records that
appellant is indigent and is allowed to proceed on appeal without payment of costs. See TEX. R.
APP. P. 20.1(b)(1).


        The trial court clerk is ORDERED to provide a complete copy of the clerk’s record and
the reporter’s record to appellant without charge. See TEX. R. CIV. P. 145.



Judge’s signature: ____/s/ Chief Justice Sherry Radack____
                    Acting individually  Acting for the Court

Date: __March 19, 2019__